Citation Nr: 0920284	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-25 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under 38 U.S.C.A. Chapter 35.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service with the U.S. Marine Corps and 
has been found to be permanently and totally disabled..  The 
appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's request for 
DEA benefits under the Chapter 35 program.

The appellant requested a hearing at the RO before a Veterans 
Law Judge.  However, she failed to report for hearings 
scheduled in March 2009 and April 2009.  


FINDINGS OF FACT

1.  Effective March 11, 1996, the Veteran was found to be 
permanently and totally disabled.  He was so notified by the 
RO on January 22, 1997.  

2.  The end date for the appellant's eight-year period of 
eligibility for DEA benefits was January 22, 2005.  

3.  In January 2006 the appellant filed her initial formal 
claim for DEA benefits.  She submitted documentation showing 
she had enrolled in a professional medical assistant program 
in  January 2006.  

5.  The appellant's period of eligibility for DEA benefits 
expired prior to the submission of her claim, and she meets 
none of the legal criteria for a modification or extension of 
the period of eligibility for educational assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041, 21.3043 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

In this case, however, the Board notes that the basic facts 
relevant to a complete evaluation of the claim, primarily the 
appellant's date of birth, the dateon which the Veteran was 
notified of his permanent and total disability rating, and 
the date on which the appellant filed her claim for 
entitlement to DEA benefits, are of record and are not in 
dispute.  Furthermore, the appellant was properly informed as 
to the laws and regulations governing entitlement to the 
benefits sought, the evidence considered, and the reasons and 
bases for the RO's decision.  As discussed below, the 
appellant's arguments in favor of her entitlement to DEA 
benefits do not comport with governing law and regulations, 
and do not contradict any of the facts relied upon.  
Moreover, the appellant has not identified any additional 
evidence or argument that should be considered during VA's 
adjudication process regarding this claim.

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Court has held that where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
which could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003).  
Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.

II.  Laws and Regulations

Basic eligibility for DEA benefits is established in one of 
several ways, including being a child of a veteran who has a 
permanent and total disability evaluation.  38 U.S.C.A. § 
3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this 
case, the appellant's eligibility for DEA benefits derives 
from her status as a child of a permanently and totally 
disabled veteran.

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is either his or her 18th 
birthday or the date of his or her successful completion of 
secondary schooling, whichever is the earlier date.  38 
C.F.R. § 21.3041(a).  This beginning date may be tolled 
(i.e., delayed) in certain situations, including when the 
veteran's permanent and total disability rating is assigned 
after the child reaches age 18, but before the child becomes 
26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that 
case, the beginning date of eligibility will be the effective 
date of the permanent and total disability rating or the date 
of notification to the veteran of such rating, whichever is 
more advantageous to the child.  Id.

The basic ending date for DEA benefits is the child's 26th 
birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  
However, if the effective date of the permanent and total 
disability rating, or notification of the rating, occurs when 
the child is between the ages of 18 and 26, the ending date 
will be 8 years from such effective date or date of 
notification, whichever is more advantageous to the child.  
38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending 
date can be extended if, among other things, the child 
suspends her program due to conditions determined by VA to 
have been beyond her control; for example, if immediate 
family obligations beyond her control require her to take 
employment, or pursuit of her program is precluded because of 
her own illness, or she is ordered to active duty or 
involuntarily ordered to full-time National Guard duty.  38 
U.S.C.A. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043.

III.  Factual Background and Analysis

Effective March 11, 1996, the Veteran was found to be 
permanently and totally disabled.  On January 22, 1997, he 
was notified by the RO that he had been found to be 
permanently and totally disabled.  According to the 
applicable laws and regulations, the appellant's end date for 
DEA eligibility is January 22, 2005 (eight years after the 
date the Veteran was notified of his permanent and total 
disability determination).  

In January 2006, the appellant filed a claim for DEA 
benefits.  She submitted documentation showing she had 
enrolled in a professional medical assistant program from 
January 2006 through May 2006.

In a January 2006 decision, the RO denied the appellant's 
claim, based upon its determination that her eight-year 
period of eligibility for benefits under Chapter 35 had 
expired on January 22, 2005.  

In this case, the appellant appealed the RO's decision, as 
she would like to have her period of eligibility extended 
beyond January 22, 2005.  She maintains, in essence, that she 
was in an abusive relationship and isolated from her family 
from 2000 until she escaped in June 2005, and as a result of 
this relationship she now has posttraumatic stress disorder 
(PTSD) and major depressive disorder (MDD) and is trying to 
put her life back together.  

The Board notes, however, that extensions to ending dates are 
only applicable where the beneficiary child is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing her education, but has had to stop her education 
because of certain events beyond her control.  An extension 
is also available if an eligible child is ordered to active 
duty or involuntarily ordered to full-time National Guard 
duty during her period of eligibility. 38 C.F.R. § 
21.3041(h). 

Here, the appellant had not begun a program of education 
before her period of eligibility under Chapter 35 expired, 
and she has presented no evidence of any military service 
during her period of eligibility, so the provisions of 38 
C.F.R. § 21.3041(g) and (h) are not available to her.  While 
the Board is aware of, and sympathetic toward, the 
appellant's compelling arguments and frustrations as stated 
in her documentation in support of this appeal, including 
letters from her father, mother, sister, and teacher, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific, and the Board is bound by these 
criteria.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5. 

The appellant's contentions are essentially equitable in 
nature, i.e., that she missed the running out of her Chapter 
35 entitlement period through no fault of her own and 
therefore should be permitted to utilize those benefits 
outside the ordinarily required time period.  The Board, 
however, is bound by the statutes and regulations discussed 
above, and is without authority to grant a claim for benefits 
solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; 
McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).

In view of the foregoing, the Board must find that the 
appellant is not eligible to receive educational assistance 
benefits under Chapter 35, as a matter of law.  See Sabonis, 
supra.  Moreover, the Board notes that where the law, rather 
than the facts, is dispositive, the reasonable-doubt/benefit-
of-the-doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 are not for application.

ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 
38, United States Code, is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


